 1

 2

 3                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 4                                        AT SEATTLE

 5    BRUCE M. JONES, II,

 6                                   Petitioner,            Case No. C18-1614-RSL

 7            v.
                                                            ORDER DISMISSING FEDERAL
 8    I. JACQUEZ, Warden, FDC SeaTac,                       HABEAS PETITION

 9                                   Respondent.

10

11           The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and

12   Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the remaining

13   record, hereby finds and ORDERS:

14           (1)     The Report and Recommendation is approved and adopted;

15           (2)     Petitioner’s federal habeas petition (Dkt. 4-1) is DISMISSED for lack of

16   jurisdiction;

17           (3)     Petitioner’s application to proceed in forma pauperis (Dkt. 4) is DENIED as moot;

18   and

19           (4)     The Clerk is directed to send copies of this Order to petitioner and to the Honorable

20   Mary Alice Theiler.

21

22

23


     ORDER DISMISSING FEDERAL
     HABEAS PETITION - 1
 1        DATED this 5th day of February, 2019.

 2

 3
                                                  A
                                                  Robert S. Lasnik
                                                  United States District Judge 
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DISMISSING FEDERAL
     HABEAS PETITION - 2
